In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00123-CR
                               __________________

                    TRAYLIN COTY WATKINS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 18-30034
__________________________________________________________________

                          MEMORANDUM OPINION

      A grand jury indicted Traylin Coty Watkins (Watkins, Defendant, or

Appellant) for evading arrest or detention with a vehicle, and the indictment alleged

that Watkins “did then and there intentionally flee from Isiah Volrie, a person the

Defendant knew was a peace officer who was attempting lawfully to detain the

Defendant, and the Defendant used a vehicle while the Defendant was in flight[.]”

See Tex. Penal Code Ann. § 38.04(a), (b)(2). A jury found Watkins guilty of the

offense and assessed punishment at three years of confinement in the Texas

                                         1
Department of Criminal Justice-Institutional Division. The trial court sentenced

Watkins and he timely appealed. Watkins lists sixteen issues on appeal which will

be grouped together based on the nature of the stated challenges. Finding no error,

we affirm the trial court’s judgment.

                                  Evidence at Trial

      Officer Isiah Volrie, a patrol officer with the Beaumont Police Department,

testified that he was wearing his department-issued police uniform and was on patrol

in his marked patrol car on September 16, 2017, when he observed a tan colored

vehicle run a stop sign. Officer Volrie attempted to catch up to the vehicle and

activated his vehicle’s emergency lights to initiate a traffic stop. The vehicle pulled

behind a residence and “came out the back of it” towards Liberty, a westbound only

road, “went the opposite way on traffic, ran through a few more blocks, came down

11th Street, went back the wrong way on traffic and stopped back at the same

residence.” The dash cam video from Officer Volrie’s patrol car of the events that

night was admitted into evidence and published to the jury.

      According to Officer Volrie, at one point, the driver’s side door of the tan

vehicle opened and “a dark-skinned black male, [with] a thick build [and] with what

looked to be a Chicago Bulls hat on[]” looked out and ran out of the vehicle while

the vehicle was moving. Officer Volrie testified that he “partially saw the side of

[the suspect’s] face when he turned around and looked at me when I ran.” Officer

                                          2
Volrie testified that the vehicle came to rest at a pole at a carport. Due to a previous

injury, Officer Volrie was unable to catch up with the suspect and lost track of him.

Once he realized he lost the suspect, Officer Volrie set up a perimeter and provided

his location for assistance. Officer Volrie was informed a K-9 unit was nearby, and

he tried to stay away from the area as much as possible so that the dog could pick up

the scent from the last location where the officer saw the suspect. Officer Volrie had

no doubt that the suspect was fleeing from him and that the suspect knew he was a

peace officer.

      Two or three minutes later other officers arrived on the scene, including

Officer Little and his K-9. According to Officer Volrie, the K-9 tracked from the

abandoned vehicle to the house where the vehicle had pulled into the driveway and

where it stopped the second time, and the dog alerted to that residence. The officers

were given permission to enter the residence by a female occupant, but their entry

was delayed because they were given at least three different stories by the female

occupant. The officers were looking for an adult black male; and an adult black male,

later identified as Watkins, was found in a bathtub inside the residence. Officer

Volrie testified that it could not have been more than fifteen minutes between the

time he saw someone “bail from the vehicle” and when they located Watkins inside

the residence. When he initially found Watkins inside the residence in the bathtub,

Officer Volrie could not tell if the black male was the suspect because the bathroom

                                           3
was darker, and it was not until Volrie “got him towards the light[]” in a well-lit area

outside that Volrie “made an ID of the subject” and was sure and he knew “that’s

my guy.”

       Officer Volrie testified that after he arrested the suspect, he inventoried the

abandoned vehicle according to protocol prior to it being towed, and he found

paperwork with the last name “Watkins” on it and a cell phone with a photo on it

“that was a 100 percent match of the black male that [Officer Volrie] had in the

vehicle.” There was a ball cap in the bedroom that was down the hallway from the

bathroom, and Officer Volrie believed that was the cap he had seen the suspect

wearing. Officer Volrie testified that he was “100 percent[]” positive that Watkins

was the individual driving the tan vehicle that fled when Officer Volrie attempted

the traffic stop.

       Officer Adam Little, a K-9 Unit handler with the Beaumont Police

Department, testified that on that night he responded to an evading arrest call and

arrived at a residence in Beaumont with his K-9. Officer Volrie had been at the scene

a “[m]inute, maybe two[]” before Officer Little arrived. Officer Volrie showed

Officer Little a vehicle from which a missing suspect had fled, Officer Volrie told

Officer Little that he had not gone past the vehicle, and Officer Little had the K-9

track and search for the suspect from a starting point that no officer had disrupted.

According to Officer Little, the K-9 is trained to track the smell “of the freshest

                                           4
ground disruption and work off of that[,]” and that “[a]s long as the officer can tell

me, I stopped here, I think he went that way . . . we are very successful with the dog

picking up the track[.]” Officer Little testified that the officers are trained in how the

dog is trained and that, as in this case, the officers know how to secure the perimeter

to make a successful apprehension. The K-9 tracked the smell between two houses

nearby, investigated under a porch of one of the residences, tracked a smell to the

front porch of that residence, threw his head up, took a deep breath, and had his tail

up, which through Officer Little’s training with the K-9 told Officer Little that the

K-9 smelled a strong odor from the porch.

      Officer Little knocked on the front door of the residence and obtained verbal

consent to search the residence from the female that answered the door. Three

children came out of the house which Officer Little agreed “fit with what [the

officers] were being told” when they obtained consent from the female. According

to Officer Little, he helped secure the perimeter, a search was conducted, and

Watkins was brought out of the residence in handcuffs and detained in the back of

the patrol car. Officer Little helped Officer Volrie search the vehicle abandoned by

the suspect as a search incident to arrest, and they found a cell phone that displayed

an image of Watkins’s face on the screen when it was picked up.

      Officer Jessie Lisenby with the Beaumont Police Department testified that he

was on patrol training another officer and was called to the scene. When he arrived,

                                            5
there were several officers standing around a house. The officers spoke with a female

that came out of the house, and he saw children come out of the house. After consent

was obtained, he went inside the residence with other officers “to find the male that

[Officer Lisenby] was told was in there.” Only one person, Watkins, was found in

the residence, and he was in a bathtub. According to Lisenby, Watkins would not

provide his name when asked, he “was argumentative[,]” and the officers gave him

several commands to step out of the bathtub, which he refused to do. The body cam

recording of Officer Lisenby’s interaction with Watkins inside the residence was

admitted into evidence and published to the jury. Watkins was detained after being

uncooperative and so the officers could continue to investigate, and Watkins was

later arrested for evading in a motor vehicle. According to Officer Lisenby, while

Watkins was still in the bathroom, Officer Lisenby asked Officer Volrie “if this was

the guy that he had chased[,]” and Officer Volrie responded that he was not sure and

that all he saw was a cap. Officer Lisenby testified that he did not remember seeing

a cap in the video recording played at trial and during the search of the residence he

did not recall seeing a cap, but he explained that when he was inside the house he

was searching for a person and not property.

                      Denial of Motion for Instructed Verdict

      In issues one and four, Watkins argues the trial court erred in denying

Watkins’s motion for instructed verdict because there was legally insufficient

                                          6
evidence to support the police identification of Watkins as the offender and that the

attempted arrest or detention of Watkins was lawful under the circumstances.

According to his first issue, “at no point in Appellant’s trial did the State ever prove

that Appellant’s arrest (or detention []) was lawful, particularly since the sole

eyewitness, Officer Volrie, could not positively and completely identify Appellant

as the missing offender.” As for the element that the attempted arrest is lawful,

Watkins argues in his fourth issue that the State did not prove Appellant’s arrest was

lawful because there was not an arrest warrant for Watkins prior to him being

detained and placed in a squad car, Officer Volrie could not positively identify

Watkins as the offender, and the jury’s instruction to not consider “the fact that the

defendant has been arrested” in the written instructions negated any finding of lawful

arrest.

          A challenge to the trial court’s denial of a motion for instructed verdict

operates as a challenge to the sufficiency of the evidence. Cook v. State, 858 S.W.2d

467, 470 (Tex. Crim. App. 1993); Madden v. State, 799 S.W.2d 683, 686 (Tex. Crim.

App. 1990). In reviewing the legal sufficiency of the evidence to determine whether

the State proved the elements of the offense beyond a reasonable doubt, we apply

the Jackson v. Virginia standard. Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.

Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Under that

standard, a reviewing court must consider all the evidence in the light most favorable

                                           7
to the verdict and determine whether a rational justification exists for the jury’s

finding of guilt beyond a reasonable doubt. Id. at 902; see also Jackson, 443 U.S. at

319.

       “A jury may accept one version of the facts and reject another, and it may

reject any part of a witness’s testimony.” Febus v. State, 542 S.W.3d 568, 572 (Tex.

Crim. App. 2018). As the trier of fact, the jury is the sole judge of the weight and

credibility of the witnesses’ testimony, and on appeal we must give deference to the

jury’s determinations. Brooks, 323 S.W.3d at 899, 905-06. If the record contains

conflicting inferences, we must presume the jury resolved such facts in favor of the

verdict and defer to that resolution. Id. at 899 n.13 (citing Jackson, 443 U.S. at 326).

On appeal, we only ensure the jury reached a rational verdict, and we may not

substitute our judgment for that of the fact finder. King v. State, 29 S.W.3d 556, 562

(Tex. Crim. App. 2000). In our review, we consider both direct and circumstantial

evidence and all reasonable inferences that may be drawn from the evidence.

Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim. App. 2009).

       A person commits the offense of evading arrest or detention if he intentionally

flees from a person he knows is a peace officer attempting to lawfully arrest or detain

him. Tex. Penal Code Ann. § 38.04(a). “[T]he State may prove the defendant’s

identity and criminal culpability by either direct or circumstantial evidence, coupled




                                           8
with all reasonable inferences from that evidence.” Gardner, 306 S.W.3d at 285; see

also Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

      In addition to the testimony regarding the K-9 alerting to the house where

Watkins was found, which the jury could have considered even though Watkins

argues the evidence creates “a substantial likelihood of misidentification of

Appellant[,]” 1 there is other direct and circumstantial evidence of Watkins’s identity

as the person that committed the offense. Officer Volrie testified at trial that he was

“100 percent[]” positive that Watkins was the individual driving the vehicle that

night. Also, there is circumstantial evidence that Watkins was the person that

committed the offense. Officer Volrie testified that after he arrested the suspect, he

inventoried the vehicle according to protocol prior to it being towed and he found

paperwork with the last name “Watkins” on it and a cell phone with a photo on it

“that was a 100 percent match” to Watkins. Officer Little also testified that the cell

phone recovered from the car had Watkins’s photo on the screen. Officer Lisenby

testified that when they found Watkins inside the house, Watkins was argumentative,



      1
         Watkins argues on appeal that Officer Volrie’s “evidence on Appellant’s
identity was ostensibly inadmissible under at least 4 of the factors listed in Neil v.
Biggers[,]” and he argues that Biggers held that where, “as here, evidence derived
from overly suggestive procedures is used, it is the likelihood of misidentification
which violates Defendant’s Fourteenth Amendment Due Process rights[] and
necessitates reversal.” In the trial court, Watkins did not object to the admission of
Officer Volrie’s testimony on this basis or to the procedures used in identifying
Watkins. See Tex. R. App. P. 33.1.
                                            9
uncooperative, and would not provide his name. Officer Volrie testified that there

was a ball cap in the bedroom that was down the hallway from the bathroom, and he

believed that was the cap he had seen Watkins wearing. Accordingly, we conclude

that the State established Watkins identity from the direct and circumstantial

evidence, coupled with all reasonable inferences from that evidence. Gardner, 306

S.W.3d at 285. We reject Watkin’s argument about “overly suggestive procedures”

because based on the record before us, we conclude the officer identified Watkins

as the suspect based upon the direct and circumstantial evidence, and reasonable

inferences therefrom.

      Watkins complains about the written jury instruction that the jury “not

consider the fact that the defendant has been arrested.” According to Watkins,

because the jury was “instructed . . . not to consider the arrest during deliberations,

a necessary element of evading arrest could not be found by the jury.” We disagree.

The instruction refers to Watkins’s arrest for the offense of evading arrest and not to

the statutory element that the attempted arrest or detention that Watkins was fleeing

from was lawful. See Tex. Penal Code Ann. § 38.04(a). The written instruction did

not negate a necessary element of evading arrest. The jury heard Officer Volrie

testify that he observed the tan vehicle fail to stop at a stop sign and that he attempted

to stop the vehicle for the traffic violation. See Garcia v. State, 827 S.W.2d 937, 944




                                           10
(Tex. Crim. App. 1992) (traffic violations committed in an officer’s presence

provide probable cause to stop a vehicle and detain the driver).

      Giving proper deference to the role of the jury to evaluate the credibility and

the weight of the evidence, we conclude the evidence was sufficient for a rational

trier of fact to have found the essential elements of the offense beyond a reasonable

doubt. See Brooks, 323 S.W.3d at 894-95. The jury could have reasonably concluded

that Watkins evaded arrest or detention by intentionally fleeing from a person he

knew was a peace officer who was attempting to lawfully arrest or detain him. See

Tex. Penal Code Ann. § 38.04(a). We overrule issues one and four.

                              Constitutional Challenges

      Watkins raises constitutional challenges in issues two, three, seven, fourteen,

fifteen, and sixteen. In issue two, Watkins argues the trial court erred by denying his

motion for instructed verdict because the identification made by Officer Volrie “was

impermissibly suggestive and conducive to irreparable mistaken identification,

thereby denying Appellant Fourteenth Amendment due process and necessitating

reversal[.]” In issue three, Watkins argues that the trial court abused its discretion by

allowing Officer Volrie “to retrospectively identify Appellant at trial when he could

not identify him at the scene, thereby denying Appellant due process and

necessitating reversal[.]” In issue seven, Watkins argues the trial court violated

Watkins’s sixth and fourteenth amendment rights to a fair trial by instructing the jury

                                           11
that Officer Volrie was a “peace officer[.]” In issues fourteen through sixteen,

Watkins argues that he was deprived of adequate notice under the United States and

Texas Constitutions.

      Preservation of error is a systemic requirement, which appellate courts must

consider in deciding whether an issue is preserved for appeal. Darcy v. State, 488

S.W.3d 325, 327 (Tex. Crim. App. 2016). To secure a defendant’s right to appellate

review, the Texas Rules of Appellate Procedure require that the record show that the

party complaining about an alleged error state “the grounds for the ruling that the

complaining party sought from the trial court with sufficient specificity to make the

trial court aware of the complaint, unless the specific grounds were apparent from

the context[.]” Tex. R. App. P. 33.1(a)(1)(A). Additionally, the party complaining

about error must establish that the trial court ruled on the party’s request, objection,

or motion, either expressly or implicitly, or that the complaining party objected to

the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2). When the defendant’s

complaint concerns an alleged violation of the defendant’s constitutional rights, the

defendant must give the trial court “the chance to rule on the specific constitutional

objection because it can have such heavy implications on appeal.” Clark v. State,

365 S.W.3d 333, 340 (Tex. Crim. App. 2012). Watkins failed to raise these

constitutional claims while he was in the trial court, and therefore he failed to




                                          12
preserve his right to assert them in his appeal. See Tex. R. App. P. 33.1(a). Issues

two, three, seven, fourteen, fifteen, and sixteen are overruled.

                                      Jury Charge

      In issues five, six, eight, and nine, Watkins alleges jury charge error. In issue

five, Watkins argues the trial court reversibly erred by instructing the jury not to

consider the fact that the defendant has been arrested, thereby precluding essential

jury deliberation on this element of the offense. In issue six, he asserts that the trial

court reversibly erred by commenting on the weight of the evidence as to an element

of the offense by instructing the jury that Volrie was a “peace officer” where his

status as a peace officer is an element of the offense. In issue eight, Watkins contends

that the trial court erred by failing to provide the jury with any statutory definition

of “peace officer.” In Watkins’s ninth issue, he argues that, based on his grounds for

issues four through eight, the trial court caused cumulative errors in the jury charge

and resulted in egregious harm.

      When reviewing an alleged charge error, we determine whether error existed

in the charge and, if so, whether sufficient harm resulted from the error to compel

reversal. Ngo v. State, 175 S.W.3d 738, 744 (Tex. Crim. App. 2005). If no error

occurred, our analysis ends. See Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim.

App. 2012). When an appellant does not preserve a jury charge error by making a

timely objection, an unobjected-to charge requires reversal only if it resulted in

                                           13
egregious harm, that is, the “error is so egregious and created such harm that [the

accused] ‘has not had a fair and impartial trial[.]’” Almanza v. State, 686 S.W.2d

157, 171 (Tex. Crim. App. 1995) (op. on reh’g). To determine the degree of harm, a

reviewing court should consider “the entire jury charge, the state of the evidence,

. . . the argument of counsel[,] and any other relevant information revealed by the

record of the trial as a whole.” Id.; see also Allen v. State, 253 S.W.3d 260, 264 (Tex.

Crim. App. 2008).

         We have already overruled Watkins’s argument in issue five in our discussion

of issue four. In issue six, Watkins complains of the following instruction by the trial

court:

         The state accuses the defendant of having committed the offense of
         evading arrest in a motor vehicle. Specifically, the accusation is that the
         defendant did then and there intentionally flee from Isiah Volrie, whom
         the defendant knew was a peace officer attempting to lawfully detain
         the defendant, and the defendant used a vehicle while he was in flight.

We disagree with Watkins’s argument that the trial court was commenting on the

weight of the evidence by stating that Volrie was a peace officer. Rather, we

conclude that the instruction was merely restating the accusation against Watkins by

the State because it tracks the language of the indictment, and it was not a comment

on the weight of the evidence. Accordingly, we overrule Watkins’s sixth issue.

         In issue eight, Watkins argues that the trial court’s failure to provide a

statutory definition of “peace officer” requires reversal. Watkins did not object to

                                             14
the jury charge. Office Volrie testified that he was a patrol officer with the Beaumont

Police Department, in his marked police vehicle, and wearing his police-issued

uniform on the date of the offense. Whether Officer Volrie was a “peace officer”

was not contested at trial. Nothing in the record indicates that the lack of a definition

would have confused the jury or caused the jury to misapply the law. See Plata v.

State, 926 S.W.2d 300, 302 (Tex. Crim. App. 1996), overruled on other grounds by

Malik v. State, 953 S.W.2d 234 (Tex. Crim. App. 1997) (“[The] failure to give an

abstract instruction is reversible only when such an instruction is necessary to a

correct or complete understanding of concepts or terms in the application part of the

charge.”). Even assuming without deciding that the failure to provide a statutory

definition constituted error, Watkins has not shown that such error, if any, is so

egregious and created such harm that he was denied a fair and impartial trial. See

Almanza, 686 S.W.2d at 171.

      In his ninth issue, Watkins contends the alleged errors constituted cumulative

error, denying him a fair and impartial trial. Under the cumulative error doctrine, the

combined effect of multiple errors may, in the aggregate, constitute reversible error,

even though individual error, analyzed separately, was harmless. Gamboa v. State,

296 S.W.3d 574, 585 (Tex. Crim. App. 2009); Flores v. State, 513 S.W.3d 146, 174

(Tex. App.—Houston [14th Dist.] 2016, pet. ref’d). As stated above, we found no

error by the trial court as alleged in issues five and six, found no egregious harm in

                                           15
the alleged error in issue eight, and found Watkins failed to preserve error as to issue

seven. See Gamboa, 296 S.W.3d at 585-86. Accordingly, the cumulative error

doctrine does not apply, and we overrule issue nine.

                    Denial of a Hearing on Motion for New Trial

      In his tenth issue, Watkins argues the trial court abused its discretion by

denying a hearing on Watkins’s motion for a new trial where the affidavit of Kenya

Keeling, whom Watkins asserts is the renter of the home where he was found,

showed Watkins’s “actual innocence by showing where he was (with her) at all

pertinent times, and she had been unavailable at trial, but was now present in the

courtroom to testify[.]” We note that the appellate record demonstrates that the trial

court held a hearing on Watkins’s motion for new trial and denied the motion. As

noted by the trial court at the hearing on the motion for new trial, Watkins’s motion

for new trial was based on the arguments that Watkins was sentenced under the

wrong law because there were two versions of the statute and that the evidence was

factually and legally insufficient, not that there was a new witness. The trial court

also pointed out that Keeling had been identified at trial by the officers and was not

a new witness.

      In his Reply Brief, Watkins argues that “[f]ollowing denial of Appellant’s

Motion for Continuance for the New Trial hearing, the timely submission of Ms.

Keeling’s Affidavit in support of the Motion for New Trial, definitively requires an

                                          16
evidentiary hearing in which Ms. Keeling can freely testify on what happened on the

date of Appellant’s detention, and where he was prior to the police appearing.”

      An appellate court reviews a trial court’s denial of a motion for new trial for

an abuse of discretion, reversing only if the trial court’s denial was clearly erroneous

and arbitrary. Riley v. State, 378 S.W.3d 453, 457 (Tex. Crim. App. 2012), overruled

on other grounds by Miller v. State, 548 S.W.3d 497 (Tex. Crim. App. 2018). A trial

court abuses its discretion if no reasonable view of the record could support the trial

court’s ruling. Id. This deferential review requires the appellate court to view the

evidence in the light most favorable to the trial court’s ruling. Id. The appellate court

must not substitute its own judgment for that of the trial court and must uphold the

trial court’s ruling if it is within the zone of reasonable disagreement. Id. Further,

“[m]otions for new trials on grounds of newly discovered evidence are not favored

by the courts and are viewed with great caution.” Drew v. State, 743 S.W.2d 207,

225 (Tex. Crim. App. 1987).

      To be entitled to a new trial for newly discovered evidence, the defendant

must show that the new evidence was recently discovered, and the evidence must be

material. Tex. Code Crim. Proc. Ann. art. 40.001. The test for materiality is a four-

part test: (1) the newly discovered evidence was unknown or unavailable to the

defendant at the time of trial; (2) the defendant’s failure to discover or obtain the

new evidence was not due to the defendant’s lack of diligence; (3) the new evidence

                                           17
is admissible and not merely cumulative, corroborative, collateral or impeaching;

and (4) the new evidence is probably true and will probably bring about a different

result in a new trial. Carsner v. State, 444 S.W.3d 1, 2-3 (Tex. Crim. App. 2014). A

motion for new trial cannot be granted unless the defendant shows entitlement to one

under the law. State v. Thomas, 428 S.W.3d 99, 104 (Tex. Crim. App. 2014).

       Because Watkins failed to show that Keeling was a new witness that was

unavailable for trial, Watkins was not entitled to another hearing, and the trial court

did not abuse its discretion in denying the motion for new trial. We overrule issue

ten.

                        Section 38.04 of the Texas Penal Code

       In issue eleven, Watkins argues that the trial court erred as a matter of law by

sentencing Watkins to three years in TDCJ-ID because the sentencing level for

evading arrest with a motor vehicle under section 38.04(b) is a state jail felony and

not a third-degree felony. In issue twelve, Watkins argues that there was legally

insufficient evidence to convict him of the third-degree felony, that he had no prior

conviction for evading arrest, and one of the published versions of section 38.04 in

effect at the time of his arrest required the prior conviction. In issue thirteen, Watkins

asserts that, because there are two officially published and contradictory and

ambiguous versions of section 38.04(b), under the rule of lenity the offense level for

a violation of the statute must be a state jail felony and not a third-degree felony.

                                           18
      We previously addressed section 38.04 in State v. Sneed, No. 09-14-00232-

CR, 2014 Tex. App. LEXIS 10615, at **7-10 (Tex. App.—Beaumont Sept. 24,

2014, pet. ref’d) (mem. op., not designated for publication). Therein, we noted that

two versions of section 38.04(b) were enacted in 2011. 2014 Tex. App. LEXIS

10615, at **7-8. Under the first version, evading arrest or detention is:

      (1) a state jail felony if:
         (A) the actor has been previously convicted under this section; or
         (B) the actor uses a vehicle or watercraft while the actor is in flight
              and the actor has not been previously convicted under this
              section;
      (2) a felony of the third degree if:
         (A) the actor uses a vehicle or watercraft while the actor is in flight
              and the actor has been previously convicted under this section;
              or
         (B) another suffers serious bodily injury as a direct result of an
              attempt by the officer or investigator from whom the actor is
              fleeing to apprehend the actor while the actor is in flight . . . .

Texas Penal Code Ann. § 38.04(b). Under the second version, evading arrest or

detention is:

      (2) a felony of the third degree if:
         (A) the actor uses a vehicle while the actor is in flight;
         (B) another suffers serious bodily injury as a direct result of an
             attempt by the officer from whom the actor is fleeing to
             apprehend the actor while the actor is in flight; or
         (C) the actor uses a tire deflation device against the officer while the
             actor is in flight[.]

See id.

      In Sneed, we explained that the Fort Worth Court of Appeals had addressed

the differences and concluded that even if the amendments were irreconcilable,
                                          19
Senate Bill 1416—codified in the second version above—was the latest of the bills

to be enacted and would prevail over earlier bills. See Sneed, 2014 Tex. App. LEXIS

10615, at *9 (citing Adetomiwa v. State, 421 S.W.3d 922, 926-27 (Tex. App.—Fort

Worth 2014, no pet.)). We follow our previous ruling and once again agree with the

Fort Worth Court and conclude that “[t]he offense of evading arrest or detention with

a motor vehicle is a third-degree felony if the actor uses a motor vehicle while in

flight, regardless of whether the actor has a previous conviction for evading arrest

or detention.” See id. at **9-10; see also Fulton v. State, 587 S.W.3d 76, 78 (Tex.

App.—San Antonio 2019, no pet.) (adopting Adetomiwa); Warfield v. State, No. 03-

15-00468-CR, 2017 Tex. App. LEXIS 5380, at **31-33 (Tex. App.—Austin June

14, 2017, pet. ref’d) (mem. op., not designated for publication) (adopting Adetomiwa

and cataloging Texas courts of appeals that have reached the same conclusion). We

need not reach the question of whether the rule of lenity applies. See Ochoa v. State,

355 S.W.3d 48, 53 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

      Here, the indictment alleged that Watkins intentionally fled, using a vehicle,

from Officer Volrie, knowing Officer Volrie was a peace officer who was attempting

to lawfully arrest or detain Watkins. Watkins was charged with and convicted of the

third-degree felony offense of evading arrest, and his three-year sentence is within

the punishment range for a third-degree felony. See Texas Penal Code Ann. § 12.34

(punishment range for a third-degree felony is imprisonment in the Texas

                                         20
Department of Criminal Justice for any term of not more than ten years or less than

two years and a possible fine not to exceed $10,000). Issues eleven, twelve, and

thirteen are overruled.

      Having overruled all of Watkins’s appellate issues, we affirm the trial court’s

judgment.

      AFFIRMED.


                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on May 21, 2020
Opinion Delivered January 27, 2021
Do Not Publish


Before Golemon, C.J., Horton and Johnson, JJ.




                                        21